DETAILED ACTION
	This is in response to the RCE filed on September 26th 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant’s remarks (pg. 8-9) regarding the “router” and the amendment relating to device information including at lest one of a MAC” have been fully considered but are not persuasive.  Applicant suggests that in Kozura the information is not sent to a router (pg. 8), but rather the devices communicate with each other.  This is not correct.  Kozura explicitly shows the devices communicate via a network interface (Fig. 2) and it teaches this is a conventional network device such as a router (paragraph 63).  And as previously explained, Kozura also explicitly discloses device specific information such as MAC address (paragraph 149).  Thus, applicant’s remarks regarding the “router” and the MAC amendment are not persuasive.  

	Applicant argues, pg. 9-10, the amendment regarding “query the first remote server”.  Upon review, examiner finds that although Kozura teaches sending the CBAs in response to a request, it does not explicitly teach “querying the server”, so this amendment overcomes the current rejection.  Therefore, the 102 rejection is withdrawn and a new rejection is made in view of 103.  
The detailed rejection below explains how Kozura teaches the other amendment regarding the CBAs relating to instruction codes that cause the devices to perform an action (the “commands” sent/received control operation of the devices – thus they are “instruction codes that cause the devices to perform an action” – see paragraphs 65 and 145).

	Applicant’s remarks, pg. 10-11, regarding claim 5 are not persuasive.  Applicant acknowledges that Kozura teaches the conditions include Wi-Fi (pg. 11) and entering location information.  A change in location can cause a change in Wi-Fi which would cause a device action (e.g. change network).  Furthermore Kozura explicitly discloses “location dependent device control” (paragraphs 127, 206).  Thus Kozura teaches monitoring the network for conditions and triggering a device action.  This concept is also further described in paragraph 398 which teaches associating a trigger with conditions.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozura et al. US 2019/0028338 A1.

Regarding claim 1, Kozura discloses: a router device for matching operations of client devices hosted on a network with contextual automations, the router device comprising: a memory storing instructions; and a processor configured to (router in network – see Figs. 1 and 2, paragraphs 62-64);
gather device information from client devices that are connected to the router device via a wireless local area network (WLAN), wherein the client devices include a user device and one or more other devices (plurality of devices communicate via wireless network – see paragraph 97, Figs. 1-2), and wherein the device information includes at least one of media access control (MAC) address (paragraph 149);
send the device information collected from the client devices to a first remote server (send data to server – Fig. 3, paragraphs 51 and 60-62);
receive device identification information of the client devices from the first remote server based on the device information, respectively (Fig. 5A, paragraphs 51, 61-62, 77-79);
send the device identification information of the client devices to a second remote server (the hub server – Fig. 5A, is a “server system” that is implemented in a distributed network of computers and employs various devices and third party providers – paragraph 94; thus it includes at least a first and second remote server; the server systems communicate with each other – see paragraph 97);
receive a list of condition-based automations (CBAs) that are available and applicable for one or more of the client devices from the second remote server based on the device identification information (receive instructions/automations for device from server that are device specific – paragraph 145), wherein the CBAs relate to one or more instruction codes that cause the one or more client devices to perform one or more device actions (the “commands” sent/received control operation of the devices – thus they are “instruction codes that cause the devices to perform an action” – see paragraphs 65 and 145); and
send the list of CBAs to the user device for presentation via a display (devices have user interface for displaying – paragraphs 119-120, 152; specifically display data from server during device commissioning/configuration – see paragraph 164 and Figs. 10-11).

Kozura does not explicitly disclose query the first remove server but using a query would have been obvious to one of ordinary skill in the art based on Kozura.  Kozura teaches the system includes a database (Fig. 5A, paragraph 91) and it teaches sending data “upon receiving a request form a user” (paragraph 77).   Based on this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retrieve data by using queries.  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result.

Regarding claim 2, Kozura discloses the device identification information of each client device is determined based on a device identification information database storing mappings for translating device information of the client devices into corresponding device identification information for the client devices respectively (device information DB – paragraphs 147-150; also see paragraph 316 which teaches device specific interface determined based on device identification);
the device information includes at least one of a MAC address and organizationally unique identifiers of the client devices (MAC address – paragraphs 149, 166), and
the device identification information includes at least one of device type and make/model of the client devices (device type – paragraphs 131, 224, 315; also see paragraph 105 which explicitly discloses a “deviceType” field).

Regarding claim 3, Kozura discloses the list of CBAs for the client devices is determined based on a contextual device actions database storing mappings for translating device identification information of the client devices into corresponding condition-based automations that are available and applicable for the client devices or different combinations of multiple client devices, respectively (determine actions for devices – paragraphs 137, 230, 234-236);
the device identification information of the client devices includes at least one of device type and make/model of the client devices (device type/model – paragraphs 15, 131, 224) and 
the condition-based automations for the client devices include one or more device actions to be performed by one or more client devices or a series of interactions between multiple client devices (smart home automation – paragraph 11, includes device action /control of devices – paragraphs 90-91, 100). 

Regarding claim 4, Kozura discloses in response to receiving one or more commands via an application installed on the user device, the processor is configured to: initiate a device scanning procedure to detect the client devices that are connected to the router via the WLAN (automatically discover devices – paragraphs 160-164 and 212-217, also see paragraph 229); and filter the list of CBAs that are available and applicable for the one or more client devices to generate a set of recommended CBAs that are most useful, helpful, or popular, depending on particular client devices or combinations of client devices that are present in the WLAN (generate helpful steps – paragraphs 209, 221; generate instructions to “guide user” – paragraph 319).

Regarding claim 5, Kozura discloses receive a notification indicating one or more user-selected CBAs from among the list of CBAs that are available and applicable for the one or more client devices from the user device (receive notification – paragraphs 178; user interface for selections – paragraphs 234-236);
monitor the WLAN for conditions that cause triggering one or more device actions associated with the one or more user-selected CBAs (condition based includes monitoring geographical/position data – paragraph 310, Fig. 13);
determine whether the conditions for triggering the one or more device actions associated with at least one of the one or more user-selected CBAs are satisfied (paragraphs 310-312); and
send control instructions associated with the one or more device actions to at least one of the client devices, in response to determining that the conditions for triggering the one or more device actions associated with the at least one of the one or more user-selected CBAs have been satisfied (control settings based on location – paragraphs 54, 125-127, 310).

Regarding claim 6, Kozura discloses the control instructions sent by the router device cause the at least one of the client devices to perform the one or more device actions associated with the at least one of the user-selected CBAs, respectively (interface for user selection, device performs sequence of instructions in response – paragraphs 145, 157 and 315-319).

Regarding claims 7-12, they are method claims that correspond to the device of claims 1-6; therefore they are rejected for the same reasons.

Regarding claims 13-18, they are non-transitory computer readable medium claims that correspond to the device claims 1-6; therefore they are rejected for similar reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Raleigh et al. US 2017/0078922 A1 discloses a method to activate network devices including using a server to obtain information to identify the device and providing device specific configuration (paragraph 645).
Lu et al. US 2013/0086245 A1 discloses a home automation data server (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        (571) 270-1975